Citation Nr: 1629130	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  08-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for a lumbar spine disability, characterized as "mechanical low back pain", from September 20, 2004 to September 19, 2005; and higher than 40 percent since September 20, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to June 1976, and from August 1990 to June 1991.  He had additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This decision denied the Veteran's September 20, 2005 claim for increased rating for a lumbar spine disability, which the RO initially characterized as mechanical low back pain with a history of left S1 radiculopathy.

The Veteran testified at a videoconference hearing in February 2011, before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A Board hearing transcript  is of record.

In May 2011 and again in April 2014, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.   This development was accomplished.  The file has been returned to the Board for further appellate review.  

The Board observes that in a May 2014 rating decision, the agency of original jurisdiction (AOJ) also assigned the Veteran separate compensable evaluations of 20 percent, respectively, for radiculopathy of the left and right lower extremities (claimed as bilateral hip, legs, and feet pain), effective from April 30, 2013.  The Veteran did not proceed to initiate a timely appeal for higher ratings for the left and right lower extremity radiculopathies.  More recently, the Veteran submitted a new original claim (VA Form 21-526EZ), dated November 2015, for increased ratings for his service-connected radiculopathy of the left and right lower extremities, and this claim was then denied in a March 2016 rating decision that has not been formally appealed.  As such, the Board need not consider these bilateral lower extremity radiculopathy disabilities as part of his present appeal for a higher rating for a lumbar spine disability.  

The AOJ issued a November 2014 rating decision and supplemental statement of the case (SSOC), which increased to 40 percent, but no higher, the Veteran's lumbar spine disability and characterized the disability as "mechanical low back pain".  He has since continued to appeal, as highlighted in the representative's February 2015 informal hearing presentation, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  Recently, the Veteran's representative submitted a May 2016 written waiver, under 38 C.F.R. § 20.1304, of AOJ consideration of additional records, which were added to the claims file since the AOJ last readjudicated the claim in its November 2014 SSOC.  

FINDINGS OF FACT

1.  From September 20, 2004 to September 19, 2005, the evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks per year.  

2. Since September 20, 2005, the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine or entire spine; or incapacitating episodes due to IVDS having a total duration of at least 6 weeks per year.  

CONCLUSIONS OF LAW

1.  For the time period from September 20, 2004 to September 19, 2005, the criteria are not met for a rating higher than 20 percent for service-connected lumbar spine disability characterized as mechanical low back pain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015). 


2.  For the time period since September 20, 2005, the criteria are not met for a rating higher than 40 percent for service-connected mechanical low back pain.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The RO's December 2005 and March 2007 letters altogether provided the Veteran with notice regarding what information and evidence was needed to substantiate the increased rating claim, as well as what information and evidence he must submit and what information and evidence will be obtained by VA. He was informed that evidence regarding the impact of his service-connected disability and symptoms on his employment would be considered. The March 2007 letter also advised him, in compliance with Dingess, of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claim was last readjudicated in a November 2014 RD and SSOC.  Subsequently, in a May 2016 letter, the Veteran's representative submitted a written waiver under 38 C.F.R. § 20.1304 of RO consideration of additional records added to the claims file since the November 2014 SSOC.  

VA has also satisfied the duty to assist.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran's post-service VA and identified private treatment records, a private DBQ spine examination report and relevant VA examination reports have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Altogether, the May 2007 and June 2011 VA examination and medical comments and findings were thorough and adequate, since they was based on a review of the entire claims file, independent physical evaluation, and consideration of the lay statements and medical findings.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
There is no contention or indication of outstanding records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence necessary for a fair adjudication of the claim. 

The Veteran was provided an opportunity to set forth his contentions at a Board videoconference hearing before the undersigned in February 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492   (2010).  During the hearing, the undersigned identified all the issues on appeal and sought to identify any outstanding evidence.  See February 2011 Hearing Transcript at 3.  During his February 2011 hearing, the Veteran provided testimony suggesting that his pain had increased and he was subject to greater limitations as a result of his back disability.  Based in part on the hearing discussion, the undersigned remanded the claim in May 2011 for an additional VA examination to assess the current severity of the low back disability.  Moreover, also based in part on the hearing discussion, the undersigned again remanded the claim in April 2014 to request the submission of additional private medical treatment records.  Neither the Veteran nor his representative has asserted that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

With respect to remand instructions for private treatment records, per the April 2014 Board remand, the AOJ attempted to solicit additional private treatment records from the Veteran.  However, the Veteran's July 2014 statement noted there was no further evidence to submit.  The Veteran's representative's February 2015 informal hearing presentation did not indicate any still outstanding evidence, or any specific response that would warrant further actions beyond those addressed by the RO in the November 2014 Rating Decision and SSOC.  

With respect to Board remand for examination of the Veteran's low back disability, per the May 2011 Board remand, the AOJ arranged for the Veteran to be provided thoracolumbar spine examinations in September 2012 (with a duplicate copy submitted in June 2013).  Subsequently, in its April 2014 remand, the Board again remanded for clarification of the examination results , requesting the examination results be converted to VA's Document-Based Questionnaire (DBQ) protocols.  The AOJ in its November 2014 rating decision and SSOC determined such conversion to DBQ protocols was completed by the Veteran's private physician, not a VA compensation examiner, and as such, it was inappropriate to alter the private physician's record by performing DBQ conversion.  Rather, the AOJ simply accepted the September 2012 DBQ as factual as to its relevant representations concerning the lumbar spine disability, so that any perception of error in the interpretation of the report was rendered moot and harmless.  Indeed, on such basis, the AOJ increased the Veteran's lumbar spine disability rating from 20 to 40 percent, retroactively effective from the date of the increased rating claim (September 20, 2005).  Moreover, the AOJ clarified that the June 2013 handwritten report was a duplicate copy of the September 2012 report.  Altogether, the September 2012 VA examination and medical comments and findings were thorough and adequate, since it was based on independent physical evaluation, and consideration of the lay statements and medical findings.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Furthermore, without Board direction, the AOJ independently arranged for another VA examination in March 2016, in response to a separate increased rating claim (not presently on appeal) for the Veteran's radiculopathies of the bilateral lower extremities.  Nonetheless, the March 2016 VA thoracolumbar spine examination findings and medical comments appears to be thorough and adequate, since it was based on a review of VA medical records, independent physical evaluation, and consideration of the lay statements and medical findings.  See Barr, 21 Vet. App. at 311.  Moreover, in a May 2016 letter, the Veteran's representative submitted a written waiver under 38 C.F.R. § 20.1304 of RO consideration of recent additional records, including the March 2016 VA examination report, and raised no objections to the Board considering the contents of the report.  

Thus, there was substantial compliance with Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has complied with the duty to assist.  38 U.S.C.A. § 5103A.


II.  Analysis

The Veteran contends that his lumbar spine disability is worse than contemplated by his current staged 20 and 40 percent ratings and that a higher evaluation is thus in order.  The Board finds that the evidence does not support the Veteran's contention.  
The Veteran's lumbar spine disability has been assigned staged 20 percent (prior to September 20, 2005) and 40 percent (since September 20, 2005 to present) ratings, assigned under 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the temporal focus is from September 20, 2004, which is one year prior to the September 20, 2005 increased rating claim.  Notably, during the pendency of the appeal, the Veteran's lumbar spine disability has been increased to 40 percent, effective from September 20, 2005, the date of the increased rating claim.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in a veteran's favor.  38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
DC 5003 provides that degenerative arthritis, when substantiated by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a , DC 5003. 

Spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a, DCs 5235 to 5243.  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  
Ratings are as follows: 

A 20 percent rating requires (1) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or (3) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires (1) forward flexion of the thoracolumbar spine limited to 30 degrees or less or (2) favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 

The 100 percent rating requires unfavorable ankylosis of the entire spine.


The normal range of motion for the thoracolumbar spine is from 0 to 90 degrees forward flexion, 0 to 30 degrees extension, 0 to 30 degrees left and right lateral flexion, and 0 to 30 degrees left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  Each range of motion measurement is rounded to the nearest 5 degrees.  Id., Note (4).

Per Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25: 

Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months results in award of a 20 percent evaluation.  
A higher 40 percent rating is awarded for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  
The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Formula for Rating IVDS, Note (1). 

A.  Rating Higher than 20 Percent, 
from September 20, 2004 until September 19, 2005

Initially, the Board reviews whether the Veteran's service-connected lumbar spine arthritis should be assigned a rating higher than 20 percent rating from September 20, 2004, (one year prior to date of claim) to September 19, 2005.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Notably, during the pendency of the appeal, the Veteran's lumbar spine disability has been increased to 40 percent, effective from September 20, 2005, the date of the increased rating claim.  Applying the above criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 20 percent for the Veteran's lumbar spine disability during this initial period of the appeal.  

Here, the Board has considered the Veteran's contentions of suffering from low back pain as being applicable throughout the period of the appeal, and as serving as competent and credible lay statements.  He provided testimony suggesting that his pain had increased and he was subject to greater limitations as a result of his back disability.  See February 2011 Board Hearing Transcript.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular symptoms also appear to be uncontradicted, even by medical findings of record, these lay assertions are found to be credible, and consequently, are also probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board has thus considered whether functional loss due to pain could result in a higher schedular evaluation.  Although pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

However, available private treatment records do not show any findings of range of motion or other findings that would warrant a rating higher than 20 percent prior to September 20, 2005.  38 C.F.R. § 4.71a, DCs 5235-5243.  A review of the private medical records from Dr. S. shows that in October 2004, November 2004, January 2005, April 2005 and June 2005, there was normal examination of the Veteran's musculoskeletal system, specifically the joints, bones and muscles.  Moreover, there were no relevant VA treatment records for this time period.  Therefore, there is insufficient evidence to warrant a higher rating under the General Formula.  There was no indication of IVDS during this period, from either private treatment records or the Veteran's lay statements, so he also has not met the criteria for a 40 percent disability rating under the IVDS-specific criteria. 

In sum, a preponderance of the evidence is against a finding that the overall disability picture exhibited by the Veteran's service-connected mechanical low back pain is more nearly approximated by a disability rating higher than 20 percent during this period.  38 C.F.R. §§ 4.3, 4.7.  As the preponderance of the evidence is against the Veteran's claim for a rating higher than 20 percent for lumbar spine arthritis, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B. Rating Higher than 40 percent, since September 20, 2005

The AOJ's November 2014 rating decision increased the Veteran's service-connected lumbar spine disability to a 40 percent rating, effective from September 20, 2005, the date of the increased rating claim.  Applying the above criteria to the facts of this case, the Board finds no basis to assign a lumbar spine disability rating higher than 40 percent since September 20, 2005.  

The Veteran provided testimony suggesting that his pain had increased and he was subject to greater limitations as a result of his back disability.  See February 2011 Board Hearing Transcript.  In the Veteran's representative's February 2015 informal hearing presentation, it is stated that "the Veteran must wear a spine brace throughout the day where it is one and the same as if his spine is ankylosed."

During this period, the Veteran underwent thorough and relevant examinations of his thoracolumbar spine disability in May 2007, June 2011, September 2012 and March 2016.  The Board proceeds to discuss these examinations in detail due to their high probative value for purposes of deciding this increased rating claim.

At the Veteran's May 2007 VA examination, he reported a history of lower back injury during service in the U.S. Army when he was crushed between mail bags during Desert Shield, while stationed in Saudi Arabia.  He reported using a back brace as an adaptive device.  He reported a progressive course of back pain that was severe, constant, and sharp alternating with dull pain, with no flare-ups.  The examiner did not examine for IVDS, and although the Veteran reported losing 6 weeks of work during the last 12-month period, he did not additionally report any incapacitating episodes requiring physician-prescribed bedrest.  Notably, he was employed full-time as an inspector for a plumbing company.  The examiner noted that the Veteran has normal posture and gait, and no abnormal spine curvatures.  MRI testing showed degenerative changes of the lumbar spine.  On range of motion testing, the examiner measured forward flexion to 80 degrees, with pain beginning at 80 degrees and ending at 70 degrees; extension to 30 degrees with pain throughout extension; left and right lateral flexion was to 30 degrees with pain throughout the range of motion; and left and right lateral rotation was to 30 degrees with pain throughout the range of motion.  There was pain on active and passive motion.  There was pain with repetitive movement, although there was no additional limitation of motion on repetitive motion.  The examiner found no thoracolumber spine ankylosis or cervical spine ankylosis.  

At the Veteran's June 2011 VA examination, he reported progressively worse, constant sharp to dull throbbing pain, with daily severe flare-ups lasting hours in duration.  His pain would keep him awake at night.  He also reported using a back brace as an adaptive device.  Notably, he was employed full-time as an inspector for a plumbing company.  He denied any bladder impairment associated with his back disability.  Upon MRI testing, the examiner diagnosed severe lumbar degenerative disc disease (DDD) at L5-S1, as well as lumbar and thoracic radiculitis.  The examiner found no incapacitating episodes requiring bedrest prescribed by a physician.  The examiner noted that the Veteran has stooped posture and abnormal gait (antalgic, unsteady, methodical and slow).  On range of motion testing, the examiner measured flexion limited to 40 degrees with pain, extension to 0 degrees with pain, right and left lateral flexion to 10 degrees with pain,and right and left lateral rotation to 10 degrees with pain.  There was pain with repetitive movement, although there was no additional limitation of motion on repetitive motion.  

On remand, the AOJ clarified that the Veteran's private physician performed the Veteran's September 2012 DBQ examination (and additional copy was attached to VBMS record in June 2013, providing a missing page 5 of the September 2012 report).  The examiner diagnosed severe L5-S1 degenerative disc disease and IVDS, but found no arthritis on imaging testing.  The Veteran reported constant, sharp low back pain.  He also reported paralumbar muscle spasm and tenderness.  The examiner noted the Veteran has flare-ups of his low back disability, but without notation of frequency.  He reported that he needs to move/transfer frequently at work.  Because the September 2012 DBQ was completed by a private physician, and absent any evidence to the contrary, the DBQ of September 2012 is accepted as factual as to its relevant representations that the Veteran has forward flexion of 45 degrees with pain starting at 10 degrees, extension to 10 degrees with pain starting at 5 degrees, bilateral lateral flexion to 10 degrees with pain starting at 10 degrees, and bilateral lateral rotation to 10 degrees with pain starting at 10 degrees; altogether showing combined limited motion to 115 degrees with consideration of pain on movement; that he was unable to perform repetitive use testing due to too much pain; that he used a lumbosacral orthosis since 1995; and that he had IVDS and experienced at least 4 weeks but less than 6 weeks of incapacitating episodes over the past 12 months.  However, there was no indication on the report of unfavorable ankylosis of the spine.

At the Veteran's March 2016 VA (DBQ) examination, he reported his low back disability is getting worse, with daily severe dull and aching type pain to the right lower lumbar spine.  He denies flare-ups because he has severe pain all the time.  He also reported using a back brace as an adaptive device.  Notably, he was still employed at a plumbing company, although he has to use a chair.  The Veteran has moderate functional impairment in that he is not able to lift more 5-10 pounds, is not able to run, is not able to walk long distance, has difficulty climbing stairs and riding long distance.  However, the examiner objectively found the thoracolumbar spine condition does not impact his ability to work.  The examiner found IVDS, but found no incapacitating episodes during the past 12 months requiring bedrest prescribed by a physician.  The examiner found no ankylosis of the spine.  He denied any bladder impairment associated with his back disability.  The examiner documented arthritis of the spine based on imaging studies, diagnosing lumbar spine degenerative joint disease (DJD/arthritis), and bulging lumbar disc at the L5-S1 disc space.  On range of motion testing, the examiner measured flexion limited to 60 degrees with pain, extension to 10 degrees with pain, right and left lateral flexion to 20 degrees with pain, right and left lateral rotation to 20 degrees with pain.  He was unable to perform repetitive use testing.  

On review, the Veteran's VA and private treatment records do not provide any other findings supporting a rating higher than 40 percent for his lumbar spine disability for this period.  

The medical findings on the May 2007, June 2011, September 2012 and March 2016 examinations, VA treatment records and private treatment records simply do not show any findings of range of motion or other findings that would warrant a rating higher than 40 percent.  38 C.F.R. § 4.71a, DCs 5235-5243.  Thus, even considering the Veteran's statements regarding functional loss, nothing in the record suggests that pain resulted in a functional loss akin to the thoracolumbar or entire spine being fixed in flexion or extension, with ankylosis resulting in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In other words, the 40 percent evaluation assigned from September 20, 2005 contemplates the effect of the Veteran's complaints of having to wear a back brace all day, constant severe pain and flare-ups, abnormal gait, muscle spasm, and limitation of movement.  Nonetheless, an increased evaluation based solely on these factors is not warranted.  To emphasize, under the General Rating Formula, the evidence of record has not demonstrated a disability picture that is analogous to unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating for a lumbar spine disability.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5235-5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a higher rating is not warranted under the General Formula, DCs 5235-5243.

Moreover, he does not meet the requirements for an increased rating for IVDS, as he has not contended nor did medical findings indicate that he had incapacitating episodes from IVDS having a total duration of at least 6 weeks during the past 12 months.  Indeed, there are no examiner findings, VA or private treatment records that indicate physician-prescribed bedrest of at least 6 weeks duration during any 12-month period since September 20, 2005.  In turn, this precludes a rating higher than 40 percent under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, DC 5243.

In sum, the evidence of record does not demonstrate that the overall disability picture exhibited by the Veteran's service-connected lumbar spine disability is more nearly approximated by a disability rating higher than 40 percent at any time from September 20, 2005.  38 C.F.R. §§ 4.3, 4.7.  The Board finds that the assignment of a rating greater than 40 percent was not warranted on a schedular basis during the overall period or any portion of the period, such that staged ratings are also not for application during this period.  As the preponderance of the evidence is against the Veteran's claim for a rating higher than 40 percent for his service-connected lumbar spine disability, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III. Extraschedular Consideration

The Board has also considered whether the Veteran's service-connected disabilities warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All steps must be met to justify referral.  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Based on the above discussions, the symptoms associated with the Veteran's lumbar spine disability include pain, limitation of motion, decreased motion, stiffness, weakness, and tenderness, and are not shown to cause any impairment that is not already contemplated by the rating criteria.  The Board acknowledges the Veteran's assertions that his pain is distracting in his daily life.  The Board sympathizes with the Veteran, but does not find that these constitute functional impairments beyond what could be reasonably expected with the pain of his lumbar spine disability.  VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The evaluations assigned to the Veteran's lumbar spine disorder are, therefore, reflective of an impact on the Veteran's occupational functioning.  The Board finds no evidence that the occupational impact of the Veteran's lumbar spine disability alone has been greater than that which is already compensated by the schedular rating.  

There is also no current allegation by the Veteran indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities with his mechanical low back pain.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record.); Johnson v. McDonald, 762 F.3d 1362 (2014).  

As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, referral for the assignment of extraschedular disability rating is not warranted.






	(CONTINUED ON NEXT PAGE)




ORDER

The claim for a rating higher than 20 percent for the lumbar spine disability, from September 20, 2004 to September 19, 2005, is denied.

The claim for a rating higher than 40 percent for the lumbar spine disability, from September 20, 2005 to the present, is denied.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


